Title: To Thomas Jefferson from Albert Gallatin, 17 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dec. 17. 1806
                        
                        The enclosed are sketches of the letters for the collectors of Norfolk, submitted to the President for his
                            revision & correction.
                        The President will also be pleased to say, at what time they should be sent. 
                  His obedt. sevt.
                        
                            Albert Gallatin
                            
                        
                    